     Case 2:20-cv-00584-JAM-GGH Document 6 Filed 06/02/20 Page 1 of 1

 1                                 UNITED STATES DISTRICT COURT
 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4    JOVON SMITH,                                           No. 2:20-cv-00584 JAM GGH P
 5                        Petitioner,
 6            v.                                             ORDER
 7    RALPH DIAZ,
 8                        Respondent.
 9

10          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

11   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

12   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On April 1, 2020, the magistrate judge filed findings and recommendations herein which

14   were served on petitioner and which contained notice to petitioner that any objections to the

15   findings and recommendations were to be filed within fourteen days. ECF No. 5. Petitioner has

16   not filed objections to the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed April 1, 2020, are adopted in full; and

21          2. This action is dismissed as a second or successive habeas corpus application without

22   prejudice to its refiling with a copy of an order from the Ninth Circuit Court of Appeals

23   authorizing petitioner to file a successive petition.

24
     DATED: June 1, 2020
25
                                                    /s/ John A. Mendez____________               _____
26

27                                                  UNITED STATES DISTRICT COURT JUDGE

28
                                                         1
